Citation Nr: 1211751	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  11-09 050	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas



THE ISSUE

Entitlement to payment or reimbursement for private medical expenses incurred at Texoma Medical Center from July 16, 2010, to July 21, 2010.  



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1984 to February 1988.  He died in October 2010.  The appellant is Texoma Medical Center, from which medical treatment was rendered prior to the Veteran's death.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from several determinations from the Department of Veterans Affairs Medical Center (VAMC) in Dallas, Texas, that denied the benefit sought on appeal.  The appellant, Texoma Medical Center, appealed that decision and the case was referred to the Board for appellate review.  

While the claims file appears to be lacking several pertinent documents, including the letters sent by the VAMC to the appellant denying payment, the Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Notably, the record does include a July 2010 claim for reimbursement, a September 2010 Notice of Disagreement (NOD), a February 2011 Statement of the Case (SOC) and a March 2011 Substantive Appeal (VA Form 9)  Additional documentation supports a finding that the claim is properly before the Board. 

This appeal was previously before the Board in July 2011, on which occasion it was remanded to provide the appellant a hearing before a Veterans Law Judge.  The Board notes that the appellant subsequently withdrew their hearing request.  38 C.F.R. § 20.704(e) (2011).  Accordingly, that request has been withdrawn. 

Unfortunately, the claims file reflects that additional action is still necessary prior to final appellate review, even though such will, regrettably, further delay an appellate decision.  The appeal is thus REMANDED to the Dallas VAMC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking reimbursement for unauthorized medical expenses.  Prior to his death, the Veteran sought treatment for epigastric pain at Texoma Medical Center from July 16, 2010, to July 21, 2010.  

Initially, the Board notes that it is unclear whether the claimant has been provided with VCAA notice that informs them of the information and evidence needed to substantiate their claim for reimbursement of unauthorized medical expenses.  The Board finds that on remand, the claimant should be issued appropriate VCAA notice for a medical expenses reimbursement claim pursuant to the amended versions of 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728, and be given a reasonable period of time to respond prior to readjudication of the claim.  

Moreover, as noted above, the claims file appears to be lacking several pertinent documents, including the letters sent by the VAMC to the appellant denying payment.   The Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Notably, the record does include a July 2010 claim for reimbursement, a September 2010 Notice of Disagreement (NOD), a February 2011 Statement of the Case (SOC) and a March 2011 Substantive Appeal (VA Form 9).  While documentation supports a finding that the claim is properly before the Board, the clinician reviews cited in the February 2011 Statement of the Case (SOC) are also apparently missing.

Efforts must be made to obtain these clinical reviews.  If these records cannot be associated with the claims file then the Agency of Original Jurisdiction (AOJ) must obtain additional clinical determinations as to the elements required under 38 U.S.C.A. §§ 1725 and 1728.  These determinations are generally made by an administrator at the VA Medical Center and, thus, a remand is necessary for the AOJ to either associate with the claims file the determinations previously mentioned or, if unavailable, to obtain new determinations.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with complete VCAA notification as to the information and lay or medical evidence that is necessary to substantiate their unauthorized medical expenses claim, including under the most recent versions of 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728, as well as any other versions of those sections that may be applicable.  

2.  As discussed above, the VAMC must then either associate the clinical determinations cited in the February 2011 Statement of the Case with the claims file or obtain new clinical determinations and associated those with the claims file.

3.  After ensuring that the development is complete, the VAMC should re-adjudicate the claim.  If not fully granted, a Supplemental Statement of the Case (SSOC) should be issued before returning the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

	                  _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



